JOHN M. WALKER, JR.,
Concurring:
I concur in the opinion insofar as it expresses the views of the panel. I write separately to express my disagreement with Judge Newman’s proposal in this case that we establish a bright-line rule of 180 days as the length of confinement in the SHU that amounts to an “atypical, significant deprivation” under Sandin v. Conner, 515 U.S. 472, 486, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
Cases like this one have arisen with some frequency since the Supreme Court decided Sandin, and many of them have had to be remanded to the district court for lack of adequate findings concerning the conditions and duration of prisoners’ SHU confinement. See, e.g., Welch v. Bartlett, 196 F.3d 389 (2d Cir.1999); Brooks v. DiFasi, 112 F.3d 46 (2d Cir.1997). I therefore fully understand Judge Newman’s desire to provide an across-the-board resolution of these fact-intensive disputes by fixing a specific duration of normal SHU confinement that triggers procedural due process. But, as a jurisprudential matter, I cannot agree to a solution that amounts to judicial legislation, particularly when the 180-day bright line that Judge Newman proposes is not the line implicated in the case presently before us.
The bright-line solution proposed by Judge Newman is not arrived at by adjudication but by legislative fiat. As judges, we are uniquely charged with interpreting the law and applying it on a case-by-case basis. This mandate, with its attendant limitations, derives from the Constitution’s “case and controversy” requirement in Article III, and proscribes us from deciding “ill-defined controversies over constitutional issues, or a case which is of a hypothetical or abstract character.” Flast v. Cohen, 392 U.S. 83, 100, 88 S.Ct. 1942, 20 L.Ed.2d 947 (1968) (internal quotation marks and citations omitted). As Justice Harlan pointed out, the judiciary “is entitled to decide constitutional issues only when the facts of a particular case require their resolution for a just adjudication on the merits.” Desist v. United States, 394 U.S. 244, 258, 89 S.Ct. 1030, 22 L.Ed.2d 248 (1969) (Harlan, J. dissenting) (citing Marbury v. Madison, 1 Cranch 137, 2 L.Ed. 60 (1803)).
Judges are not legislators. Legislators are democratically accountable; federal judges are unelected and hold the office permanently. Legislators can gather facts to decide policy questions; judges are confined to the record of the case at hand. Legislation is usually the result of political and pragmatic compromises, and drawing sometimes arbitrary lines is part of what legislators do. Our task is different. Our task is not to dispense rough or approximate justice in future cases but to apply general legal principles to specific cases as they come before us. See Samuel Estreicher, Judicial Nullification: Guido Calabresi’s Uncommon Common Law for a Statutory Age, 57 N.Y.U. L.Rev. 1126, 1138-39 (1982) (writing that “principled adjudication requires that [common law] rules be applied evenhandedly,” whereas statutes, in contrast, “are enacted for reasons or employ means that are unavailable to the common law judge and are the product of, and derive their legitimacy from, a process bearing no resemblance to adjudication.”). While, of course, we are mindful of a rule’s likely future consequences, any rule we announce must be *236justified as necessary to its present application. When a judge reaches beyond the facts of the case at hand, there is an increased likelihood that the judge’s imagination will fail adequately to contemplate the effects of the ruling on future litigation. That judges sometimes arrive at a bright-line rule does not justify our reaching for it independently of the process of adjudication.
This case illustrates the problem with establishing a bright-line rule unnecessary to the decision in the case. There has been no adversary briefing on whether 180 days is the appropriate bright-line to draw. The only data regarding the 180-day rule that we have before us is contained in the government’s letter brief which states that “about 71% of all disciplinary confinements in SHU ... were for 180 days or less!” Hotvet Letter, supra. This spare piece of information, while relevant, is simply not enough to allow us to determine whether 180 days of SHU confinement is an atypical or ordinary incident of prison life. While about 71% of SHU confinement would appear to equate more or less to what is ordinary for SHU confinement, it does not speak to what is ordinary for prison life. Prison life obviously includes incarceration outside the SHU as well.
That both sides in this case are content with a 180-day rule is not a sufficient justification for Judge Newman’s proposal. The plaintiff is happy because, in his case, his SHU incarceration of 305 days is beyond the bright-line. The defendants are happy because they receive automatic qualified immunity, and the State, representing the defendants, is happy because it gets a 180-day grace period in future cases and relief from burdensome litigation. But what of the future prisoner who receives a term of SHU incarceration of just under 180 days? His case will have been decided against him without the benefit of any argument on his behalf.
Judge Newman points to a history of line-drawing by this court and by the Supreme Court to justify his proposal. If anything, the examples he has chosen demonstrate the inappropriateness of establishing a 180-day bright-line rule in this case.
Judge Newman describes Ballew v. Georgia, 435 U.S. 223, 243-45, 98 S.Ct. 1029, 55 L.Ed.2d 234 (1978) as a case in which “the Court set six as the minimum size of a jury that may constitutionally convict a person of a non-petty offense.” Supra at 233. However, in Ballew the Court was reviewing a Georgia procedure permitting trials by juries of five people. Thus, the Supreme Court did not fix upon an arbitrary number of jurors required to try non-petty offenses, but rather issued a constitutional ruling addressed specifically to the issue before it: whether a jury of five people was constitutionally infirm.
The Supreme Court also decided Ballew with the aid of extensive briefing concerning the practical results of reducing the size of juries. The Court cited no fewer than twenty-five articles from legal and social science literature analyzing the impact of juries’ size on their decisionmaking capabilities. See, generally, Ballew, 435 U.S. at 232-40, 98 S.Ct. 1029. The Court explained that it relied on these articles “because they provide the only basis, besides judicial hunch, for a decision about whether smaller and smaller juries will be able to fulfill the purpose and functions of the Sixth Amendment.” Id. at 232 n. 10, 98 S.Ct. 1029. The 180-day rule proposed in this case is based on little more than a judicial hunch.
I also take little comfort from County of Riverside v. McLaughlin, 500 U.S. 44, 111 S.Ct. 1661, 114 L.Ed.2d 49 (1991), requiring probable cause hearings to occur within 48 hours of arrest. While the Court in McLaughlin created a bright-line rule without the apparent benefit of independent expertise or prior legislative line-drawing, it did so in the context of a class action lawsuit on behalf of “all present and future prisoners in the Riverside County Jail including those pretrial detainees ar*237rested without warrants and held in.the Riverside County Jail from August 1, 1987 to the present, and all such future detainees ■ who have been or may be denied prompt probable cause, bail or arraignment hearings.” Id. at 49, 111 S.Ct. 1661 (quotation marks omitted). The many substantive and procedural constraints attending a class action lawsuit ensure, to a much greater degree than is present here, that the line-drawing in that case occurred after considering the circumstances of relevantly affected parties. See, generally, Fed.R.Civ.P. 28 (requiring, inter alia, typicality, superiority, and notice for a suit to proceed as a class action).
Judge Newman also points to prior decisions of this court that he authored to illustrate that the Second Circuit has previously resorted to legislative-style line-drawing in factually similar situations. See United States v. Twentieth Century Fox Film Corp., 882 F.2d 656 (2d Cir.1989); Doca v. Marina Mercante Nicaraguense, S.A., 634 F.2d 30 (2d Cir.1980). To be sure, the rules announced therein endure. But the fact that legislation may endure, and may even be “good” legislation, does not justify this sort of judicial rule-making.
I would not be surprised if the ultimate rule in this circuit for the duration of SHU incarceration that triggers due process, arrived at through the process of litigation and adjudication, settles on something close to 180 days. At present, 101 days in the SHU does not trigger due process protection, see Sealey v. Giltner, 197 F.3d 578 (2d Cir.1999), while, with this case, 305 days does. The gap will soon narrow and a rule will emerge; but it will do so through the appropriate process: adjudicative, not legislative, rule-making.